Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims to continuation application no. 15/822,689 dated 11/27/2017 no Patent No. 10,657,390.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,657,390. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar patent claims that are related to using point cloud system in the 3D environment to determine the lane markings and displaying image information.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al (U.S. Patent Pub. No. 2017/0039436, hereafter referred to as Chen) in view of Tan (NPL “Robust Curb Detection with Fusion of 3D Lidar and Camera Data” Sensors ISSN 1424-8220, 2014 pages 1-27)

Regarding Claim 1, Chen teaches a system comprising: 
a data processor (paragraph 25, Chen teaches using a processor for lane detection.); and 
a multimodal lane detection module (paragraph 19, Chen capturing images and performing lane classification), executable by the data processor, the multimodal lane detection module being configured to perform a multimodal lane detection operation (paragraph 19, Chen) configured to: 
receive image data from an image generating device mounted on a vehicle (paragraph 23, Chen teaches a vehicle performing capturing image data and point cloud data simultaneously.); 
fit piecewise lines for each lane marking object detected in the received image data (paragraph 24-paragraph 30, Chen teaches capturing the lane information using point cloud data and registering the lane into the image information); 
receive point cloud data from a distance and intensity measuring device mounted on the vehicle (paragraph 22, paragraph 25, Chen teaches using point cloud data and intensity information from the vehicle); 
fuse the image data and the point cloud data to produce a set of lane marking points (paragraph 20, Chen teaches using point cloud data and combining with image data.) in three-dimensional (3D) space (paragraph 24, Chen teaches using the 3D point cloud data can be combined with image.) that correlate to the image data and the point cloud data; and 
generate a lane marking map from the set of lane marking points (paragraph 24, Chen teaches using the 3D point cloud data can be combined with image.).

Tan is in the same field of art of image processing via navigation. Further, Tan teaches fuse the image data and the point cloud data to produce a set of lane marking points (Introduction, page 9051-9053, Tan teaches using the 3D LIDAR information and combine with the image data to determine the exact depth distance.) in three-dimensional (3D) space that correlate to the image data and the point cloud data (Introduction, page 9051-9053, Figure 3, Tan teaches using the 3D linear information and combine with the image data to determine the exact depth distance.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen by incorporating of the fusing of Lidar data with the image data to determine a depth image that is taught by Tan, to make the invention that captures image of the street lane via camera and Lidar and then combining the image to determine the depth information of the car and lane and providing autonomous driving for lane correction; thus, one of ordinary skilled in the art would be motivated to combine the references since robust curb detection in real environments can undoubtedly improve driving safety and benefit those systems in various tasks. In (page 9047, Tan).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 2, Chen in view of Tan discloses wherein a neural network is used for identifying and labeling objects in the image data with object category labels on a per-pixel basis (paragraph 35, Chen teaches using the training images that segment the ground form the remaining portion of the point cloud and using a binary mask that allows white pixels to be the road and black pixels to non-round surface, thus, the Examiner interprets that Chen is segmenting and identifying and labeling objects of road and non-road regions.).  

In regards to Claim 3, Chen in view of Tan discloses wherein the neural network is configured to categorize each of pixels of the image data into classes corresponding to each of the lane marking object (paragraph 35, Chen teaches using a CNN that performs classification and segmentation, which is also really well known in the art.).  

In regards to Claim 4, Chen in view of Tan discloses wherein the image generating device includes an image camera or a motion video camera (paragraph 35, Chen teaches using cameras on the vehicle).  

In regards to Claim 5, Chen in view of Tan discloses wherein the distance and intensity measuring device includes a laser range finder (paragraph 22, Chen using LIDAR).  

In regards to Claim 6, Chen in view of Tan discloses wherein the multimodal lane detection operation is further configured to receive vehicle metrics related to an environment or a condition of the vehicle from a vehicle subsystem (paragraph 47, Chen teaches using GPS that provides distance information.).  

In regards to Claim 7, Chen in view of Tan discloses wherein the multimodal lane detection operation is further configured to align and orient the image data with a terrain map corresponding to a location and use a terrain map elevation data to transform the image data to the 3D space, wherein the location is a geographical location where the vehicle is located (paragraph 19-paragraph 25, Chen teaches using combining image data with point cloud information to provide lane detection.).25  

In regards to Claim 8, Chen in view of Tan discloses wherein lane markings formed from lane marking points are produced from each frame of the received image data and the corresponding point cloud data (paragraph 40-paragraph 45, Chen teaches performing image processing of combining the image data with point cloud data that is sent to a server that is later sent back to the navigation device.).  

Regarding Claim 9, Chen teaches a method comprising: receiving image data from an image generating device mounted on a vehicle (paragraph 23, Chen teaches a vehicle performing capturing image data and point cloud data simultaneously.); 
fitting piecewise lines for each lane marking object detected in the received image data (paragraph 3, paragraph 4, Chen teaches capturing the lane markings and candidates for the received image and registering it on the 2D image.); 
receiving point cloud data from a distance and intensity measuring device mounted on the vehicle (paragraph 22, paragraph 25, Chen teaches using point cloud data and intensity information from the vehicle); 
paragraph 20, Chen teaches using point cloud data and combining with image data.) in three- dimensional (3D) space (paragraph 24, Chen teaches using the 3D point cloud data can be combined with image.) that correlate to the image data and the point cloud data; and 
generating a lane marking map from the set of lane marking points (paragraph 27, paragraph 28, paragraph 35, paragraph 43, Chen teaches classifying the land markings of the input cube image and then point cloud data, the Examiner interprets that the lane marking map is just an image that contains both point cloud data and image data for accurately detecting land markers.).
Chen does not explicitly disclose fusing the image data and the point cloud data to produce a set of lane marking points in three- dimensional (3D) space that correlate to the image data and the point cloud data.
Tan is in the same field of art of image processing via navigation. Further, Tan teaches fusing the image data and the point cloud data to produce a set of lane marking points (Introduction, page 9051-9053, Tan teaches using the 3D LIDAR information and combine with the image data to determine the exact depth distance.) in three- dimensional (3D) space  (paragraph 24, Chen teaches using the 3D point cloud data can be combined with image.) that correlate to the image data and the point cloud data (Introduction, page 9051-9053, Figure 3, Tan teaches using the 3D LIDAR information and combine with the image data to determine the exact depth distance.).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen by incorporating of the fusing of Lidar data with the image data to determine a depth image that is taught by Tan, to 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 10, Chen in view of Tan discloses tracking lane markings formed from the lane marking points across a plurality of frames of the received image data (paragraph 41-paragraph 43, Chen).  

In regards to Claim 11, Chen in view of Tan discloses associating the same lane markings across the plurality of frames to form the lane marking map (paragraph 21-paragraph 30, Chen).  

In regards to Claim 12, Chen in view of Tan discloses wherein a smoothing technique is used to fit smooth new curves for each lane marking across the plurality of frames (paragraph 25, Chen).  

In regards to Claim 13, Chen in view of Tan discloses wherein the fusing includes projecting 3D point cloud data on to two- dimensional (2D) image data (paragraph 25-paragraph 30, Chen), and adding a 3D point cloud point to the set of lane marking points if a distance between a position of the projected 3D point cloud point in 2D space and a position of at least one of the piecewise lines is within a pre-determined threshold (paragraph 29-paragraph 37, Chen).  

In regards to Claim 14, Chen in view of Tan discloses receiving vehicle metrics via a Global Positioning System (GPS), an inertial measurement unit (IMU), or a radar, to determine at least one of a location, an orientation, or a speed of the vehicle (paragraph 47-paragraph 50, Chen).  

In regards to Claim 15, Chen in view of Tan discloses registering the point cloud data within a time range to a common coordinate space (paragraph 25-paragraph 30, Chen).  

In regards to Claim 16, Chen in view of Tan discloses generating an accumulated point cloud representing a collection of the point cloud data over time wherein the point cloud data are aligned (paragraph 25-paragraph 30, Chen).  

Regarding Claim 17, Chen teaches A non-transitory machine-useable storage medium embodying instructions which, when executed by a machine (paragraph 25, Chen teaches using a processor for lane detection.), cause the machine to: 
receive image data from an image generating device mounted on a vehicle (paragraph 24-paragraph 30, Chen teaches capturing image data from a vehicle): 
paragraph 24-paragraph 30, Chen teaches capturing the lane information using point cloud data and registering the lane into the image information): 
receive point cloud data from a distance and intensity measuring device mounted on the vehicle (paragraph 24-paragraph 30, Chen): 
fuse the image data and the point cloud data to produce a set of lane marking points (paragraph 20, Chen teaches using point cloud data and combining with image data.) in three- dimensional (3D) space that correlate to the image data and the point cloud data: and 
generate a lane marking map from the set of lane marking points (paragraph 24, Chen teaches using the 3D point cloud data can be combined with image.).    
Chen does not explicitly disclose fuse the image data and the point cloud data to produce a set of lane marking points in three-dimensional (3D) space that correlate to the image data and the point cloud data.
Tan is in the same field of art of image processing via navigation. Further, Tan teaches fuse the image data and the point cloud data to produce a set of lane marking points (Introduction, page 9051-9053, Tan teaches using the 3D LIDAR information and combine with the image data to determine the exact depth distance.) in three- dimensional (3D) space that correlate to the image data and the point cloud data (Introduction, page 9051-9053, Figure 3, Tan teaches using the 3D linear information and combine with the image data to determine the exact depth distance.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen by incorporating of the fusing of Lidar data with the image data to determine a depth image that is taught by Tan, to 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 18, Chen in view of Tan discloses wherein a neural network is used for identifying and labeling objects in the image data with object category labels (paragraph 31-paragraph 35, Chen teaches using a neural network).  

In regards to Claim 19, Chen in view of Tan discloses wherein the neural network is trained by using training images, wherein the training images include contexts of at least one of environments, locations, weather conditions, and lighting conditions (paragraph 31-paragraph 35, Chen teaches using a neural network).  

In regards to Claim 20, Chen in view of Tan discloses wherein the training images include an object labeling created manually or automated processes (paragraph 31-paragraph 35, Chen teaches using a neural network that labels the images).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Jimenez. “Improving the Lane Reference Detection for Autonomous Road Vehicle Control” Hindawi, Volume 2016, Article ID 9497524, page 13, Jimenz teaches Jimenz teaches using LIDAR point cloud and lane reference imaging to actually detect the lane for autonomous vehicles. The Examiner finds that the image processing is very similar to the pending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665